Title: From George Washington to Major General Israel Putnam, 20 June 1777
From: Washington, George
To: Putnam, Israel



Dear Sir,
Head Quarters Camp at Middle Brook June 20th 1777

General Howe has suddenly quitted his new post between Somerset and Brunswick and has returned to his old situation. The whole design of his making his late movement this way may possibly have been to induce us to draw off our troops from Peeks Kill—though I think it most probable that he was disappointed in his expectation of the manner in which we should act; and finding the people turn out with great spirit to strengthen the opposition we should give him, concluded it most prudent to relinquish with his intentions, and resume his former position. But lest the first should be the case—I have order[ed] Generals McDougall and glover not to proceed. If they are at a distance from you they are to halt where they are, & if they are near Peeks Kill, they are to go back to it.

General Schuyler writes to me, that from some intelligence he had lately received, there was reason to apprehend that General Burgoigne, was making preparations for an immediate attack upon Ticonderoga and on that account requests a reinforcement. But as the alarm may very likely prove false, until we have fuller evidence that such an event is about to take place, I do not think it adviseable to lessen our force on this quarter, by sending them to where they may perhaps not be wanted.
I would however have some disposition made, to reinforce with speed in case it should be necessary; and with this view, I have to desire you will hold four of the strongest Massachusetts regiments, under General Nixon, in constant readiness to march at the shortest notice. They are however not to be sent off, without an order from me for the purpose.
You will have a sufficient number of Vessels ready at your post to transport those troops, their baggage &c. by water to Albany. They must be so disposed as that they can be made use of and forwarded without the least delay. If these vessels are not to be had at and about Peeks Kill & Fish Kills—you must immediately send to Albany to procure a Supply of what may be deficient, and have them brought down to you. If you should receive any information, that appears to you authentic, and makes it necessary to dispatch the reinforcement, you can have the troops baggage and provisions embarked, waiting only for my orders to sail; acquainting me immediately by express of the intelligence you may have received.
It will be proper you should keep in view, that the enemy’s motions must of necessity be in concert, and, if they operate to the Northward, you must undoubtedly expect a visit to your Post. Besides being continually prepared for this casualty, it will be highly useful, to use every method of gaining intelligence from New York—The most effectual mean of doing this is having persons continually going in to and coming out from the city.
